Citation Nr: 1338013	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  12-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disabilities, to include erectile dysfunction, recurrence of prostate cancer, and an acquired psychiatric disorder as a result of VA treatment in August 2007. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1976.  However, a March 2001 administrative decision of record detailed that the Veteran's discharge was only honorable for the periods of service from September 1970 to September 1975. 
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.  

In February 2013, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to benefits under 38 U.S.C.A. § 1151 for additional disabilities of erectile dysfunction, recurrence of prostate cancer, and an acquired psychiatric disorder that he contends resulted from negligent treatment in August 2007 at the VA Medical Center (VAMC) in Shreveport, Louisiana.  In written statements of record as well as during his February 2013 Board hearing, the Veteran has alleged that VA failed to notify him in a timely manner of his elevated prostate-specific antigen (PSA) in August 2007, first informed him of elevated PSA levels in May 2008, and limited his treatment options due to their negligent actions.  The Veteran indicated that he was told by VA physicians that a mistake was made on his prostate examination and that his prostate cancer should have been caught much earlier.  

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2). 

VA treatment records dated in August 2007 detailed that the Veteran had a normal digital rectal (prostate) examination, had labs pending, and received education on PSA testing.  A May 2008 urology note showed the Veteran was referred to urology due to elevated PSA levels of 10.8 in August 2007 to 33 in May 2008 with left-sided nodule.  The Veteran underwent a needle biopsy of the prostate in May 2008, received a diagnosis of prostate cancer in June 2008, was given hormones, was given androgen ablation therapy with Flutamide injection in June 2008, and underwent radiation therapy from August 2008 to October 2008.  While findings on a June 2008 VA bone scan were suggestive of metastatic disease, additional testing showed no obvious evidence of metastatic disease.  The Veteran complained of decreased sex drive, erectile dysfunction, and hot flashes in September 2008 and October 2008.  Treatment notes dated in February 2009 revealed complaints of depressive symptoms and insomnia after surgery with development of sexual side effect and listed findings of adjustment disorder with depressed mood.

In a February 2009 VA disclosure of adverse event note, the Veteran and his spouse were called to a meeting by the VAMC to discuss the care received by the Veteran during and after August 2007 related to an elevated PSA level as well as to explain the Veteran's rights under the law.  A VA physician explained that although the Veteran's PSA level was 10 in August 2007, that level was not considered a critical elevation and that there were several factors that could elevate the PSA level such as infection.  The physician further acknowledged that the Veteran's rectal examination was negative in August 2007.  He then explained that when the Veteran's PSA level was rechecked seven months later and found to be further elevated, a consult was done with urology and a lump was found on the Veteran's prostate upon examination at that time.  It was noted that the Veteran was subsequently treated for the elevated PSA level with good response.  The physician further explained that there was no way to know if outcomes would have been different if the consult to urology had been done when the August 2007 PSA level of 10 was obtained.

In a September 2009 VA genitourinary examination report, the examiner noted that sides effects of the Veteran's prostate treatment included erectile dysfunction with the most likely etiology of that condition being beam radiation therapy (XRT) for prostate cancer.  The Veteran's PSA level was listed as 2.93 ng/ml in August 2009.  The examiner listed diagnoses of prostate cancer, status post beam XRT with recurrence and erectile dysfunction secondary to beam XRT for prostate cancer.  The examiner commented the Veteran was advised to follow-up with urology clinic and was advised of increased PSA that month compared to the last month's PSA.  

After reviewing the claims file and pertinent medical literature, the VA examiner, a VA nurse practitioner, highlighted that there was no further treatment for prostate cancer after follow-up appointments with the urology clinic in February 2009 and July 2009.  The examiner opined that it was not likely that the Veteran's current level of erectile dysfunction from treatment for prostate cancer was greater than what would have been expected had he been diagnosed earlier.  In her cited rationale, the examiner indicated that erectile dysfunction was a common complication of both androgen ablation therapy and radiation therapy treatments for prostate cancer and that it would have occurred even if the Veteran had been diagnosed earlier.  The examiner then opined that it was at least as likely as not that the Veteran's current level of recurrence of prostate cancer was greater than what would have been expected had he been diagnosed earlier.  Per literature review, the examiner detailed that a higher pre-operative PSA was associated with an increased risk of prostate cancer recurrence following definitive treatment.  The examiner then indicated that there was evidence that reasonably would have led the VA health care provider to use more precise diagnostic tests earlier to confirm the presence of prostate cancer, stating that a documented PSA of 10.78 in August 2007 should have triggered an earlier referral to urology for further evaluation.  Finally, the examiner opined that it was difficult to ascertain what degree the Veteran's present level of residual symptoms were the result of treatment required by more advanced prostate cancer as compared to what would have been expected with treatment for less advanced cancer.  As per one study, she noted that the Veteran's projected survival rate without recurrence of prostate cancer decreased from 68 percent in October 2007 with PSA at 10.78 to 31 percent in May 2008 with PSA at 32.96.  She then concluded that there was no expected difference in relation to the Veteran's erectile dysfunction.   

Additional VA treatment records dated from May 2013 to October 2013 were associated with the record in 2013.  Records detailed that the Veteran was suffering from metastatic prostate cancer with bone metastatis and showed findings of alcohol abuse and mood disorder. 

The Board's review of the record reveals that further development is warranted. 
As an initial matter, additional evidence was added to the claims file without a waiver after the issuance of the May 2012 statement of the case (SOC).  Pertinent VA treatment records from the Shreveport VAMC dated from May 2013 to October 2013 were associated with the record in October 2013.  The Veteran also has not submitted a waiver of RO consideration of this additional evidence.  Accordingly, the RO must review the additional evidence received and issue a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Evidence associated with the claims file after the September 2009 VA examination report showed findings of metastatic prostate cancer.  In addition, the Veteran has clearly asserted that he suffers from an acquired psychiatric disorder due to VA treatment in August 2007 for his prostate cancer.  Based on the foregoing, the RO/AMC should obtain an addendum VA medical opinion that more fully addresses the nature, cause, and proximate cause of the Veteran's claimed additional disabilities related to his VA treatment in August 2007.

The claims file also reflects that the Veteran has received VA medical treatment for his claimed disorders at the VAMC in Shreveport, Louisiana; however, the claims file and Virtual VA file only include outpatient and inpatient treatment records from that provider dated up to September 18, 2009.  A handwritten notation on those records detailed that the Veteran had a genitourinary consultation scheduled for September 30, 2009.  In addition, the Veteran submitted an array of treatment records from that facility in October 2013.  Thus, all additional records from the Shreveport VAMC should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should obtain all outstanding VA treatment records pertinent to the claimed disorders on appeal, to include erectile dysfunction, recurrence of prostate cancer, and an acquired psychiatric disorder, from the Shreveport VAMC dated from September 2009 to the present and associate the records with the Veteran's claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  After all outstanding records have been associated with the claims file and any other necessary development has been completed, the claims file should be forwarded to an appropriate examiner in order to obtain a medical opinion to clarify whether the Veteran has any additional disability as a result of the VA treatment in August 2007 at the Shreveport VAMC.  The claims folder, any pertinent evidence in Virtual VA that is not contained in the claims file, and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

For any identified additional disability, to include erectile dysfunction, recurrence of prostate cancer, and/or acquired psychiatric disorder, provide an opinion addressing whether such is an additional disability due to VA treatment in August 2007 at the Shreveport VAMC.

If so, is the additional disability proximately caused by: 

(1) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in treating the Veteran in August 2007; and if so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider OR 

(2) an event not reasonably foreseeable? 

The examiner should acknowledge and reconcile the findings located in the VA treatment records dated from 2007 to 2013 and the September 2009 VA examination report as well as the Veteran's lay statements concerning the nature and etiology of his claimed additional disabilities, to include erectile dysfunction, recurrence of prostate cancer, and an acquired psychiatric disorder.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the May 2012 SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

